The opinion of the court was delivered by
Mason, J.:
Manuel S. McIntosh, a teamster in the employ of the Standard Oil Company, was engaged in hauling oil with a wagon drawn by three mules. While he was filling the tank on his wagon from, a standpipe in the storage yard, the team ran away. McIntosh was injured. He sued the company, alleging that the runaway was caused by an empty barrel being negligently loosened from a rick and permitted to roll toward and close to the mules. He recovered a judgment from which the defendant appeals.
The answer alleged in general terms that the plaintiff’s own carelessness contributed to his injuries, without specifying the acts or omissions relied upon as constituting such contributory negligence. No motion was made to make the allegations in this regard more defi- I nite. The defendant offered evidence for the purpose of proving that at the time of the injury the plaintiff was intoxicated. The offer was refused, and complaint! is made of that ruling. Upon the issue whether at a [ particular time a person was exercising due care fori his own safety, evidence that he was under the influence! of liquor is clearly admissible, not as conclusively es-l *291tablishing that hé was negligent, but as having an obvious bearing upon the matter. (29 Cyc. 534; Note, 19 A. & E. Ann. Cas. 1176.) The plaintiff contends, however, that if the exclusion of this evidence was error it was not prej udicial, because intoxication on his part could not constitute negligence in itself, and there was no evidence that if he was intoxicated his condition in that respect in any way contributed to his injury. In support of this view it is argued .that the' plaintiff did everything that could have been required of a reasonably prudent man, and therefore his condition as to drunkenness or sobriety was immaterial. This amounts to asserting that there was no evidence whatever that the plaintiff was guilty of contributory negligence in any respect. We think, under all the evidence, it was a fair question for the jury whether the plaintiff’s own conduct was such as to preclude a recovery, and the trial court was evidently of that opinion, for the question was- submitted for their determination. If it were conceded or conclusively established that the plaintiff did everything for his own protection that a sober man could have done, then doubtless evidence of his drunkenness would not be material. But it was for the jury to decide precisely what took place, and the plaintiff’s condition as to sobriety might. have a bearing in determining this. And whether, if he was drunk, that fact lessened his effectiveness in preventing or escaping danger was likewise a matter to be passed on by them.
The statute requires that where the ground óf a motion for a new trial is error in the exclusion of evidence, such evidence shall be produced at the hearing of the motion. (Civ. Code, § 307.) The abstract does not show that at the hearing of the motion for a new trial in this case any evidence was produced that the plaintiff was in fact intoxicated when he received his injury. This omission prevents a reversal upon the ground of the exclusion of the testimony of the witness *292produced by the defendant at the trial, but the question of the materiality of evidence regarding the plaintiif’s condition as to sobriety is presented in another aspect. One of the rulings complained of is the refusal of the trial court to allow the plaintiff to be cross-examined upon that subject. We do not think the statute referred to applies to that situation. The defendant could not be bound by the testimony of the plaintiff. It had a right to cross-examine him before the jury with reasonable fullness and freedom, asking any pertinent questions relating to the circumstances of his injury, for the purpose of testing his credibility, as well as of bringing out his version of all the details of the transaction for use in the preparation of the defense. The ruling complained of did not result merely in the exclusion of certain evidence; it in effect denied the right of cross-examination of the adverse party upon a vital matter lying peculiarly within his knowledge, by .unduly restricting its scope, and was prejudicial whether or not the plaintiff would have returned such an answer to any particular question as would have been obviously against his interest. The situation in this regard is the same as that presented in Polley v. Oil Co., ante, p. 272. The probability that the ruling affected the result seems sufficient to require a new trial.
The plaintiff was permitted to rely upon evidence that the mules were frightened by the noise made by the rolling of several barrels, instead of by a barrel coming toward and near to them, as alleged in the petition, and an amendment to meet this situation was allowed after the verdict was returned. These rulings are complained of. They seem to have been well within the discretionary power of the court, and as the question can not arise at a new trial it is not now important. Complaint is also made of an instruction that the defendant was bound to exercise ordinary care to provide for the plaintiff a safe place in which to work, *293when the petition did not in so many words charge negligence in that regard. It was a fair question for the jury whether the place where the plaintiff was doing the work assigned him was rendered unsafe for the purpose by allowing the empty barrels to be handled in the manner testified to. The petition attributed the negligence complained of to the superintendent of the yard. The instructions spoke of the defendant’s failure to exercise proper care “by its foreman, or other person having charge of said barrels.” This is urged as an undue broadening of the issues, but is not subject to that criticism. The refusal of an instruction asked by the defendant seems to have been justified upon the ground that so far as it was necessary it was covered by the general charge.
Upon the ground indicated the judgment is reversed and a new trial ordered.